DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 drawn to a method of increasing longevity and/or inhibiting tumor occurrence or metastasis comprising engineering stern cells (ESCs), induced pluripotent cells (iPSCs) and/or cord blood stem cells (CBSCs) possessing a modified EKLF gene/polypeptide, differentiating the cells, and transplanting the differentiated HSCs and/or HPSCs.
Group II, claims 14-23, drawn to a method of increasing longevity and/or inhibiting tumor occurrence or metastasis comprising isolating BMMNCs comprising HSCs and/or HPSCs comprising a modified EKLF gene/polypeptide and transplanting bone marrow mononuclear cells comprising HSCs and/or HSPCs comprising a modified EKLF gene/polypeptide.
Group III, claim 24,
Group IV, claim 25, drawn to an in vitro method of obtaining HSCs and/or HPSCs expressing one or more modified EKLF genes comprising genetically engineering and differentiating  a stem cell precursor.
Group V, claim 26, drawn to an in vitro method of obtaining HSCs and/or HPSCs expressing one or more modified EKLF genes comprising genetically engineering BMMNCs and isolating HSCs and/or HPSCs.
Lack of Unity – No Special Technical Feature over the Prior Art
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of pluripotent stem cell or BMMNC or HSC or HPSC comprising a modified EKLF gene/polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Siatecka, (Siatecka, M., Xue, L., & Bieker, J. J. Molecular and Cellular Biology, 2007; 27(24), 8547-8560).
Furthermore, in regard to independent claim 24, Siatecka teaches transgenic bone marrow cells comprising a modified murine K74R-EKLF gene/polypeptide obtained from five founder mice (p. 8548, col. 2 ¶3-5). Thus, Siatecka clearly anticipates a cell engineered with a gene encoding a EKLF polypeptide, which comprises at least one amino acid modification as compared to a wild type EKLF polypeptide, wherein the cell is a BMMNC and wherein the one or more amino acid modifications comprises a modification of an amino acid corresponding to 
Therefore there is no special technical feature as defined by PCT Rule 13.2 as the common feature linking Groups I-V does not define a contribution over the prior art that would not have been obvious to an artisan of skill in the art before the time of filing.
Response Required
In view of a lack of unity in the absence of a special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species in each of (i) and (ii) set forth below:
i) alternative modified EKLF genes/polypeptides from different vertebrates comprising different amino acid substitutions, as recited in claims 2-6 and 15-19 
ii) alternative methods of transducing cells, as recited in claims 7 and 9. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the 
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from each of (i) and (ii) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1, 14, and 24-26. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                     
/KEVIN K HILL/Primary Examiner, Art Unit 1633